Citation Nr: 0315482	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-22 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for hypotension.

2.  Entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for disability manifested by 
dizziness, drowsiness, and lightheadedness.

3.  Entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for skin disability.

4.  Entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for disability manifested by insomnia 
and memory problems.

5.  Entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for blurred vision and impaired 
accommodation.

6.  Entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for disability manifested by impaired 
coordination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1964 to December 1966.  The 
record also suggests that he had service in 1975 which 
has not been verified.

The issues on the title page were previously before the 
Board of Veterans' Appeals (Board) in September 2001, at 
which time they were remanded for further development.  
Following the requested development, the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, confirmed and continued 
its denial of entitlement to VA compensation under 
38 U.S.C.A. § 1151 for following disabilities:  
hypotension; disability manifested by dizziness, 
drowsiness, and lightheadedness; skin disability; 
disability manifested by insomnia and memory problems; 
disability manifested by blurred vision and impaired 
accommodation; and disability manifested by impaired 
coordination.  Thereafter, the case was returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  The presence of hypotension has not been established.

2.  It has not been established that the veteran's 
disability manifested by dizziness, drowsiness, and 
lightheadedness is the result of or was worsened by 
medication prescribed by the VA in February 1993.

3.  It has not been established that the veteran's skin 
disability is the result of or was worsened by medication 
prescribed by the VA in February 1993.

4.  It has not been established that the veteran's 
insomnia and memory problems is the result of or was 
worsened by medication prescribed by the VA in February 
1993.

5.  It has not been established that the veteran's 
disability manifested by blurred vision is the result of 
by medication prescribed by the VA in February 1993.

6.  The presence of disability, manifested by impaired 
accommodation, has not been established.

7.  The presence of disability manifested by impaired 
coordination has not been established.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for hypotension have not been 
met.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.159, 3.358 (2002).

2.  The criteria for entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for disability manifested by 
dizziness, drowsiness, and lightheadedness have not been 
met.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.159, 3.358 (2002).

3.  The criteria for entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for skin disability have not 
been met.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.159, 3.358 (2002).

4.  The criteria for entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for disability manifested by 
insomnia and memory problems have not been met.  
38 U.S.C.A. §§ 1151, 5102, 5103, 5103A (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.159, 3.358 (2002).

5.  The criteria for entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for disability manifested by 
blurred vision and impaired accommodation have not been 
met.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.159, 3.358 (2002).

6.  The criteria for entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for disability manifested by 
impaired coordination have not been met.  38 U.S.C.A. 
§§ 1151, 5102, 5103, 5103A (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.159, 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a 
significant change in the law. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That 
law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5102, 5103, 5103A.  That law also eliminated 
the concept of a well- grounded claim and superseded the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that the VA cannot assist in the development of 
a claim that is not well grounded.  38 U.S.C.A. § 5107.  
In August 2001, the VA published final rules implementing 
the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  

By virtue of information sent to the veteran in the 
Board's remand of September 2001; the Statement of the 
Case; the Supplemental Statements of the Case (SSOC's); 
and a duty to assist letter, dated in October 2001, the 
veteran and his representative were notified of evidence 
necessary to substantiate the claims of entitlement to VA 
compensation under 38 U.S.C.A. § 1151 for the following 
disabilities:  hypotension; disability manifested by 
dizziness, drowsiness, and lightheadedness; skin 
disability; disability manifested by insomnia and memory 
problems; disability manifested by blurred vision and 
impaired accommodation; and disability manifested by 
impaired coordination.  Indeed, the SSOC issued in 
February 2003, sets forth the text of the enabling 
regulations applicable to the VCAA.  Those provisions 
informed the veteran of what evidence and information VA 
would obtain for him, with specific references to such 
materials as government reports and medical records.  The 
RO also explained what information and evidence the 
veteran needed to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The RO has made efforts to obtain relevant records 
adequately identified by the veteran.  For example; in 
December 1998, the RO requested that the veteran furnish 
medical evidence which established a relationship between 
any of the claimed disabilities and treatment rendered by 
the VA.  In March 1999, the RO requested that the San 
Juan VA Medical Center (MC) furnish records reflecting 
the veteran's treatment from January 1997 to the present.  
In April 2000, the RO requested the veteran's records 
from the Social Security Administration.  That same 
month, the RO requested the veteran's assistance in 
obtaining such records and asked that he provide any such 
records in his possession.  In the October 2001 duty to 
assist letter, the RO requested that the veteran furnish 
or assist in obtaining the clinical records of A.C., M.D.  

Potentially relevant evidence obtained in association 
with the veteran's appeal consists of the veteran's 
records from the Social Security Administration; a 
December 1993 statement from the veteran's wife; a 
January 1994 statement from the head of the Outpatient 
Section at the San Juan VAMC; VA outpatient records 
reflecting the veteran's treatment from January 1994 to 
March 1999; statements from A.C., M.D., dated from 
January 1994 to March 1999; reports of VA examinations, 
performed in November 1994, October 1995, April 2000, and 
April 2002; VA records reflecting the veteran's 
hospitalization at the San Juan VAMC in December 1994 and 
from April to May 2000; a February 1995 statement from 
J.A.M., M.D.; a March 1995 statement from R.J.C., M.D.; 
an April 1995 psychiatric report from Dr. O.R.; an April 
1999 statement from A.M.V., M.D.; an April 1999 opinion 
from the RO rating board medical consultant; and an 
August 1999 statement from G.A.A., M.D.

Finally, the Board notes that the veteran has been 
informed of his right to have a hearing in association 
with his appeal; however, to date, he has declined to 
exercise that right.  

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of his claim.  In fact, it appears that all potentially 
relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, it should be noted that the veteran has not 
identified any outstanding evidence (which has not been 
sought by the VA) which could be used to support the 
claims of entitlement to VA compensation under 
38 U.S.C.A. § 1151 for various disabilities.  
Accordingly, there is no need for further development of 
the evidence in order to meet the requirements of the 
VCAA.  

II.  The Facts

The veteran's service medical records from his service in 
the mid-1960's are completely negative for any complaints 
or clinical findings of hypotension; disability 
manifested by dizziness, drowsiness, and lightheadedness; 
skin disability; disability manifested by insomnia and 
memory problems; disability manifested by blurred vision 
and impaired accommodation; and/or disability manifested 
by impaired coordination.  

During a service entrance examination in May 1974, the 
veteran's visual acuity was 20/20 in each eye.  

Service medical records, dated in April 1975, show that 
the veteran complained of vision problems and redness in 
his right eye.  His visual acuity was 20/30 on the right 
and 20/40 on the left.  His bilateral visual acuity was 
20/20.  During a service separation examination in 
October 1975, the veteran demonstrated visual acuity of 
20/20 in each eye.

VA outpatient records show that from March 1980 to June 
1981, the veteran was treated at the mental health clinic 
for anxiety reaction.  Among his complaints were 
irritability and poor sleep.  Librium and Dalmane were 
prescribed.  

In the early 1980's, it was also noted that the veteran 
had paranoid schizophrenia vs. a paranoid personality.  
Thorazine and Dalmane were prescribed.

Following a VA psychiatric examination in March 1982, the 
relevant diagnosis was dysthymic disorder.  Again, it was 
noted that the veteran was being treated for Librium and 
Dalmane.  

In January 1983, the veteran underwent a psychiatric 
evaluation by E.R.J.O, M.D.  The diagnosis was 
schizophrenia, undifferentiated, with paranoid traits.  
He complained that he could not sleep well at night.  It 
was noted that his memory was impaired.  It was also 
noted that on several occasions, his blood pressure had 
been high.  

During VA outpatient treatment in September 1986, the 
veteran was found to have mild arterial hypertension.  

In January 1987, D.B.H., M.D., reported that veteran had 
marked anxiety and dizziness in the morning.

In February 1987, A.C., M.D., reported that he had first 
seen the veteran the previous month.  He stated that in 
service in 1966, the veteran had sustained a head injury.  
He noted that thereafter, the veteran went on sick call 
complaining of various symptoms, including occasional 
dizziness.  Dr. C. also noted that shortly after the 
veteran's discharge, the veteran had been treated by the 
VA for arterial hypertension.  Dr. C. reported that the 
veteran had developed iatrogenic dermatosis urticaria.  
On his first visit to Dr. C., the veteran complained of 
various problems, including insomnia.  

In December 1993, the veteran's spouse informed Chief of 
the Outpatient Section at the San Juan VAMC that in 
February that year, the veteran had received the 
following medications by mail:  Temazepam; 
Trifluoperazine; and Nortriptyline.  She reported that 
the veteran did not [normally] take such medication nor 
did he visit the fee basis doctor who had prescribed 
them.  She stated, however, that the medications were 
administered to the veteran and that he had taken them 
completely.

In January 1994, the Head of the Outpatient Section of 
the San Juan VAMC acknowledged the complaint from the 
veteran's spouse.  It was noted that in February 1993, 
the VAMC had processed a fee basis prescription for the 
veteran but that it did not have the Social Security 
number.  The doctor's office was then called and informed 
the VA that the proper Social Security number was [redacted]
[redacted].  The prescription was reportedly entered into the 
computer, and the medications were then sent by mail.  
The VA regretted the inconvenience which may have been 
caused to the veteran or his spouse and invited the 
veteran to stop by the emergency room or walk in for a 
medical examination when he thought it convenient.  The 
VA also suggested that if a similar situation arose in 
the future, the medications should not be administered 
but should be returned immediately to the VA.

In August 1994, A.C., M.D., reported that he had treated 
the veteran for eight years for a lumbar spine disorder.  
He noted that in February 1994, the veteran had received 
a prescription from a psychiatrist and that the veteran 
had taken such medication.  Dr. C. stated that a few days 
later, the veteran had begun to feel the following 
symptoms:  dizziness, headaches, insomnia, a suppurating 
eruption, blurred vision, memory impairment, and 
nervousness.  Dr. C. stated that, nevertheless, the 
veteran had taken all of the prescribed medication.  
Reportedly, the veteran subsequently noted that 
prescription had been written by a physician whom he had 
not seen previously.  Therefore, Dr. C. requested that 
the matter be investigated.

In December 1994, the veteran was hospitalized by the VA 
for excision of an occipital lipoma.

During an evaluation by A.C., M.D., in January 1995, it 
was noted that the veteran had occasional imbalance, 
insomnia, blurred vision, and dizzy spells of short 
duration usually on arising or changing positions.

In February 1995, the veteran underwent a psychiatric 
examination by J.A.M.S., M.D.  In part, he complained of 
difficulty sleeping, a poor memory, and dizzy spells.  It 
was noted that he took medication for high blood 
pressure.  Following the psychiatric examination, the 
Axis I diagnosis was major depressive disorder, severe, 
with psychotic features.  The examiner stated that a 
schizophrenic condition had to be ruled out.

During a March 1995 neurologic examination, R.J.C., M.D., 
reported that the veteran had a history of a skin rash, 
which the veteran thought was due to exposure to Agent 
Orange.  It was also note that the veteran had high blood 
pressure and that he was taking psychotropic medication, 
including Valium, Ativan, and Xanax.  

In March 1995, the veteran was examined by O.R., a 
psychological consultant.  It was noted that the veteran 
was moderately limited in his ability to understand and 
remember detailed instructions.

In May 1995, the Social Security Adminstration found that 
the veteran was disabled due to a herniated nucleus 
pulposus at L5-S1 and major depression.  His disability 
reportedly began in March 1995.

In January 1999, A.C., M.D., noted that the VA's 
prescription in question had been written in December 
1993 and that the veteran had thought that his 
medications had been changed.  Dr. C. opined that the 
veteran's various symptoms, including blurred vision, 
forgetfulness, disorientation, intermittent insomnia, a 
rash, high blood pressure, and emotional instability, 
were the result of the medications which the veteran had 
taken by mistake.  In that regard, Dr. C. noted that the 
Social Security Administration had found the veteran 
disabled, in part, as the result of two disorders related 
to such medication, i.e. hypertension and the emotional 
disorder.

During a general medical examination in March 1999 by 
A.C., M.D., it was noted that the veteran had high blood 
pressure; blurred vision; decreased near vision; 
occasional dizzy spells; and dermatosis in the genital 
and axillary areas.  It was also noted that he had major 
depression for which he took Zoloft and Dalmane.  

During an April 1999 neuropsychiatric examination by 
A.M.V., M.D., it was noted that the veteran had arterial 
hypertension and major depressive disorder.  He had 
reportedly been taking Zoloft, Dalmane, and Buspar.  

In April 1999, a VA rating board medical consultant 
reviewed the veteran's claims folder in regard to the 
question of whether any of the veteran's disabilities on 
appeal were the result of medication wrongfully dispensed 
by the VA to the veteran in February 1993.  The VA 
physician stated that no diagnoses or disabilities had 
been documented by medical evidence in the file to 
correlate with the veteran's complaints or symptoms 
following the ingestion of medications wrongfully 
dispensed by the VA during February 1993.  She also 
stated that the veteran's arterial hypertension, 
iatrogenic urticaria-dermatosis, and neuropsychiatric 
disorder were disabilities which had existed prior to 
1993 and which were not shown to have been aggravated the 
noted medications.  She reported that most of the 
veteran's subjective complaints were considered to be the 
result of his various physical and mental disabilities 
and to correct medical treatment he had been receiving.  
She clarified that all of the conditions claimed by the 
veteran were acute and temporary manifestations or side 
affects or adverse reactions related to the use of many 
drugs and that such symptoms would be reverse on the 
discontinuance of such medication.  The VA noted that 
even when fault on the part of the VA pharmacy was 
acknowledged, the fact remained that no diagnoses or 
disabilities had been established to correlate with those 
symptoms.  Therefore, she concluded that they were not 
disabling conditions.

In August 1999, G.A.A., M.D., reported that the veteran 
had a severe depressive disorder with psychotic features 
for which he took Sertraline and Fluozepan.

From April to May 2000, the veteran was hospitalized by 
the VA for complaints of depression, isolation, insomnia, 
irritability, and decreased energy.  He reported auditory 
hallucinations and delusional thinking.  He was treated 
with various psychotropic medications, including Zyprexa, 
Haldol, Ativan, and Sertraline.  He was also prescribed 
medication for arterial hypertension.  Following his 
hospitalization, the relevant diagnoses were major 
depression with psychotic features and arterial 
hypertension.  During his hospitalization, the veteran 
underwent several VA examinations.  

During an April 2000, VA psychiatric examination, his 
claims folder was reviewed.  It was noted that since 
1980, he had received treatment at the Mental Hygiene 
Clinic and had been prescribed various psychotropic 
medications, including Sertraline, Buspar, and Desyrel.  
He claimed that his psychiatric condition did not allow 
him to sleep.  Following the examination, the Axis I 
diagnosis was dysthymia.  Based on the veteran's records 
and claims, the examiner concluded that the veteran's 
neuropsychiatric condition was secondary to the veteran's 
service-connected low back disability.

Following a VA general medical examination in April 2000, 
the relevant diagnosis was arterial hypertension.  It was 
noted that the veteran's high blood pressure had been 
treated since 1990.  It was also noted that he had 
refractive error which was corrected with eyeglasses.  

In April 2002, the veteran again underwent a VA 
psychiatric examination.  The examiner was asked to 
determine whether the veteran's insomnia and memory 
problems were incurred as the result of taking medication 
prescribed by the VA in February 1993.  The veteran 
stated that he had been receiving psychiatric treatment 
since approximately 1980.  At that time, he reportedly 
developed a depressive episode, characterized, in part, 
by insomnia.  It was also noted that he had received 
mental health treatment during 2001.  His medication 
included Olanzapine, Haloperidol, Sertraline, and 
Lorazepam.  

Following the examination, the diagnosis was major 
depressive disorder, recurrent, severe, without psychotic 
features.  The examiner stated that there was no evidence 
in the mental status examination of cognitive deficits or 
poor memory.  The examiner also stated that there was 
evidence in the clinical history that the veteran's 
symptom of insomnia was produced by his depressive 
disorder prior to 1993.  In light of the foregoing, the 
examiner concluded that the symptoms of insomnia and 
memory problems were not related to the medication the 
veteran received from the VA in 1993.

During an April 2002 VA dermatologic examination, the 
veteran's claims file was not available for review.  The 
veteran reportedly had a history of recurrent pruritic 
vesicles with erythema on his arms and forearms.  He 
could not recall the exact time of onset.  He also 
reportedly had a history of a fungal infection on his 
feet.  The diagnoses were arthropod bite, tinea pedis, 
tinea unguium and symptomatic dermographism.  The 
examiner noted that symptomatic dermographism was a 
chronic, recurrent skin condition of unknown etiology, 
although some references indicated that a cutaneous or 
systemic infection, such as fungal infections, may 
precipitate that condition.

In April 2002, the veteran also underwent a VA general 
medical examination for his multiple claimed 
disabilities.  A review of his medical records was 
performed.  This history of his skin disability was 
reported, including excision of an occipital lipoma, 
tinea cruris, and tinea corporis.  It was also noted that 
he had a history of depression and of irregular blood 
pressure, including hypotension and hypertension.  At the 
time of the examination, his complaints included 
insomnia.  He was reportedly being treated with multiple 
psychotropic medications, including Zyprexa, Ativan, 
Zoloft, Sertraline, Lorazepam, Olanzapine, and 
Haloperidol.  

On examination, there was no evidence of a skin disorder.  
It was noted that the veteran had a history of 
dermatitis, tinea corporis, tinea cruris, and 
dermatophytosis with intertrigo.  No rash was present.  
His eyes demonstrated refractive error.  There was lumbar 
radiculitis in his lower extremities.  His reflexes, 
coordination, and sensation were normal.  Following the 
examination, the relevant diagnoses were uncontrolled 
high blood pressure; recurrent dermatitis; intertrigo and 
tinea cruris, tinea corporis and dermatophytosis by 
history; and insomnia.

The examiner commented on the relationship between 
hypotension, dizziness, drowsiness, memory problems, 
schizophrenic and neurotic depression, and severe 
depression and chronic low back pain, and the veteran's 
various medications, including Temazepam, 
Trifluoperazine, and Nortriptyline.  Temazepam was 
reportedly a hypnotic agent used to improve sleep 
parameters and relieve insomnia.  The examiner noted that 
insomnia was a symptom of several other disorders could 
be related to a condition for which there was more 
specific treatment.  Patients taking such medication were 
warned about the adverse effects of combining it with 
alcohol and the possibilities of over sedation, 
dizziness, confusion, and ataxia.  The examiner stated 
that the drug was shown to be well-tolerated and that 
side effects were usually mild and transient.  
Trifluoperazine was reportedly indicated for the 
management of manifestations of a psychotic disorder.  It 
was used for short-term treatment and was contraindicated 
in patients who were comatose or in a greatly depressed 
state.  It was noted that patients could develop tardive 
dyskinesia, neuroleptic malignant syndrome, and/or 
hypotension.  Nortriptyline was for mood elevation to 
relieve symptoms of depression and was contraindicated 
when the patient had convulsions or a myocardial infarct.  
In a schizophrenic patient it could reportedly exacerbate 
the psychosis or activate latent schizophrenic symptoms.  
Side effects of the foregoing medications produced 
similar reactions and psychomotor conditions related to 
exacerbations of latent psychiatric or musculoskeletal 
conditions treated during the period.  

Printed reports obtained from the internet in January 
2003 showed that Temazepam is an anti-anxiety medication 
which was indicated for the short-term management of 
insomnia.  The most commonly noted side effects are 
excessive sedation, dizziness, weakness, and 
unsteadiness.  Other side effects include a feeling of 
depression, loss of orientation, headache, and sleep 
disturbance.  Use of Temazepam can reportedly cause 
physical dependence, and a sudden stoppage of therapy 
after a few months can cause feelings of a loss of self 
worth, agitation, and insomnia.  If taken longer than a 
few months, a sudden stoppage can produce seizures, 
tremors, muscle cramping, vomiting, and/or sweating.  

Additional internet reports show that Nortriptyline is an 
antidepressant and mood elevator.  It is also a sedative 
useful in depressed patients with insomnia, restlessness, 
and nervousness.  It is also helpful in treating chronic 
pain and the pain of neuralgia.  Doses are to be 
increased slowly upward to reduce the possibility of 
over-sedation and the full effects of a dose may take 
several weeks.  Nortriptyline exaggerates the effects of 
other medications and drugs which slow the brain 
processes, such as alcohol, barbiturates, benzodiazepines 
(e.g., Lorazepam and Ativan).  The most commonly 
encountered side effects reportedly include a fast heart 
rate, blurred vision, urinary retention, dry mouth, 
constipation, weight gain or loss, and low blood pressure 
on standing.  Rash, hives, seizures, and hepatitis are 
rare side effects.  Nortriptyline can also cause elevated 
eye pressure in some patients with glaucoma.  

III.  Analysis

The veteran seeks VA compensation benefits under 
38 U.S.C.A. § 1151 for hypotension; disability manifested 
by dizziness, drowsiness, and lightheadedness; skin 
disability; disability manifested by insomnia and memory 
problems; disability manifested by blurred vision and 
impaired accommodation; and disability manifested by 
impaired coordination.  He maintains that such 
disabilities are the result of medication mistakenly 
given to him by the VA in February 1993.  

Generally, where any veteran shall have suffered or 
aggravated an injury as a result of VA hospitalization, 
medical or surgical treatment or examination, and such 
injury or aggravation results in additional disability to 
the veteran, disability compensation shall be awarded in 
the same manner as if such disability were service-
connected.  38 U.S.C.A. § 1151.  

The regulation which implements the statute provides, in 
pertinent part, that in determining whether additional 
disability exists, the beneficiary's physical condition 
immediately prior to the disease or injury on which the 
claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease 
or injury.  The regulation further provides that 
compensation is not payable for "the continuance or 
natural progress" of disease or injury for which VA care 
was authorized.  38 C.F.R. § 3.358(b)(2). 

Moreover, a determination that "additional disability" 
was caused by VA treatment requires evidence that any 
increase in disability is "not merely coincidental" with 
the treatment, but "actually the result" thereof, and the 
regulation cautions that "[t]he mere fact that 
aggravation occurred" does not prove causation.  38 
C.F.R. § 3.358(c)(1), (2). 

At the time the veteran filed his claim, he was not 
required to show fault or negligence in VA medical 
treatment.  Brown v. Gardner, 513 U.S. 115 (1994).  
Although 38 U.S.C.A. § 1151 was recently modified to 
require that an injury from VA hospitalization or 
treatment be caused by carelessness, negligence, fault, 
or an unforeseeable event, before benefits may be awarded 
under section 1151, the new standard applies only to 
claims filed on or after October 1, 1997.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001); VAOPGCPREC 40-97 (1997).  
Since the veteran's claim was pending prior to that date, 
it continues to be subject to review under the former 
statutory language and interpretation, where that is more 
favorable to the veteran.  See Karnas v Derwinski, 1 Vet. 
App. 308, 312-313 (1991). 

A review of the evidence suggests that in February 1993, 
the veteran ingested medications which were mistakenly 
prescribed for him by the VA.  Even if true, however, the 
preponderance of the evidence shows that such ingestion 
did not result in additional disability for the veteran.  
While recent evidence, including internet printouts 
suggest that insomnia, drowsiness, dizziness, memory 
problems, hypotension, rashes, and blurred vision may 
constitute side effects of at least one of those 
medications, such printouts do not discuss the veteran's 
case directly.  The only direct support for the veteran's 
various claims comes from A.C., M.D.  Although Dr. C. 
concludes that the veteran's claimed disabilities are the 
result of the VA's alleged error, the preponderance of 
the evidence shows otherwise.  Indeed, the claimed 
hypotension, disability manifested by impaired 
accommodation, and disability manifested by impaired 
coordination have not been demonstrated.  Moreover, 
insomnia, dizziness, memory problems, and a skin disorder 
were clinically reported prior to the veteran's ingestion 
of the improperly prescribed medication.  There is no 
evidence, however, that any of those disabilities 
underwent an increase in pathology as a result of the 
medication prescribed by the VA in February 1993.  Only 
chronic blurred vision and complaints of lightheadedness 
were clinically recorded after that time.  Such 
recordings, however, were not made until March 1999 and 
April 2002, respectively.  Not only were they first noted 
many years after the fact, the evidence does not show 
that they are actually the result of the VA treatment.  
In any event, the preponderance of the evidence reveals 
that there is no relationship, either directly or by 
aggravation, between any of the claimed disabilities and 
the medication alleged to have been ingested in February 
1993.  Specifically, evidence from a VA medical 
consultant in April 1999 and reports from various VA 
examiners (most notably those dated in April 2002), 
clearly rebut the contentions that any of the claimed 
disabilities are in any way related to VA treatment.  The 
Board finds such opinions more persuasive than those of 
Dr. C.  Unlike Dr. C., the VA health care personnel based 
their conclusions on reviews of the total record, as well 
as interviews and examinations of the veteran.  Moreover, 
they clearly set forth the rationale for their 
conclusions.  The only other reports in support of the 
veteran's claim come from the veteran and his wife.  As 
lay persons, however, they are not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
their opinions cannot be considered competent evidence of 
a relationship between the claimed ingestion of 
improperly prescribed medication and any of the 
disabilities at issue on appeal.  Inasmuch as the 
preponderance of the evidence is against all of the 
issues on appeal, the appeal is denied in its entirety.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for hypotension is denied.

Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for disability manifested by dizziness, 
drowsiness, and lightheadedness is denied.

Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for skin disability is denied.

Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for disability manifested by insomnia and memory 
problems is denied.

Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for blurred vision and impaired accommodation is 
denied.

Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for disability manifested by impaired coordination 
is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

(CONTINUED ON NEXT PAGE)
IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with 
our decision.  We are in the process of updating the form 
to reflect changes in the law effective on December 27, 
2001.  See the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
In the meanwhile, please note these important corrections 
to the advice in the form:

?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on 
or after November 18, 1988" is no longer required 
to appeal to the Court.  (2) You are no longer 
required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with respect 
to the claim on or after November 18, 1988" is no 
longer a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for 
representing you.



 

